—In an action for separation, order granting defendant’s motion for reargument of plaintiff’s motion for alimony and counsel fee, and, upon such reargument, *891adhering to the original determination, which awarded plaintiff $25 per week as alimony and $200 as counsel fee, modified by striking therefrom the words “ the original decision is adhered to ” and by substituting in lieu thereof, the following: “the plaintiff’s motion is denied in all respects.” As so modified, the order is affirmed, without costs. The record discloses that the wife’s present income is $52.50 per week; her husband’s $60, out of which he has been paying her $14 per week by direction of the Domestic Relations Court. It further appears that she has withdrawn the family savings of- $1,100 from the savings bank. Johnston, Acting P. J., Adel, Sneed, Wenzel and MaeCrate, JJ., concur.